Silicon Valley Bank



Amendment to Loan Documents

Borrower: REDBACK NETWORKS INC.

Address: 300 Holger Way

San Jose, CA 95134

Date: September 29, 2005 (the "September 2005 Amendment Date")



THIS AMENDMENT TO LOAN DOCUMENTS

(this "Amendment" and sometimes referred to as the "September 2005 Amendment")
is entered into between Silicon Valley Bank ("Silicon" or "Bank") and the
borrower named above ("Borrower").



Silicon and Borrower agree to amend the Amended and Restated Loan and Security
Agreement between them, dated as of June 15, 2004 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Loan Agreement"), as
follows, effective as of the date hereof. (Capitalized terms used but not
defined in this Amendment shall have the meanings set forth in the Loan
Agreement.) The term "September 2005 Amendment" defined above hereby is
incorporated into the Loan Agreement. The term "September 2005 Amendment Date"
defined above hereby is incorporated into the Loan Agreement.

Amended and Restated Schedule.

The Schedule to the Amended and Restated Loan and Security Agreement, dated June
15, 2004, between Borrower and Silicon (as amended, restated, supplemented, or
otherwise modified from time to time prior to the date hereof, the "Existing
Schedule"), hereby is amended and restated in its entirety to read as set forth
in the Amended and Restated Schedule to Amended and Restated Loan and Security
Agreement of even date herewith (the "Amended and Restated Schedule").
Accordingly, from and after the date hereof, all references in the Loan
Agreement and the other Loan Documents to the "Schedule" or words of like import
referring to the Existing Schedule shall mean and refer to the Amended and
Restated Schedule (as amended, restated, supplemented, or otherwise modified
from time to time from and after the date hereof) instead of the Existing
Schedule.



Amendments to Loan Agreement.

(a) The portion of Section 1.6 of the Loan Agreement that currently reads as
follows:

At the request of Borrower, Bank may, in its good faith business judgment, issue
or arrange for the issuance of letters of credit for the account of Borrower, in
each case in form and substance satisfactory to Bank in its sole discretion
(collectively, "Letters of Credit").

, hereby is amended and restated in its entirety to read as follows:

At the request of Borrower, Bank may, in its good faith business judgment and
subject to the terms and conditions of this Agreement (including Sections 1 and
5 of the Schedule), issue or arrange for the issuance of letters of credit for
the account of Borrower, in each case in form and substance satisfactory to Bank
in its sole discretion (collectively, "Letters of Credit").

(b) Section 4.4 of the Loan Agreement hereby is amended and restated in its
entirety to read as follows:

4.4 Collection of Accounts

.
Borrower shall have the right to collect all Accounts, unless and until a
Default or an Event of Default has occurred and is continuing. Whether or not an
Event of Default has occurred and is continuing, Borrower shall hold all
payments on, and proceeds of, Accounts in trust for Bank, and Borrower shall
immediately deliver all such payments and proceeds to Bank in their original
form, duly endorsed, to be applied to the Obligations in such order as Bank
shall determine (it being understood that no proceeds will be applied to undrawn
amounts of Letters of Credit). Borrower shall deposit all proceeds of Collateral
into a lockbox account, or such other "blocked account" as Bank may specify,
pursuant to a blocked account agreement in such form as Bank may specify in its
good faith business judgment.



Notwithstanding the foregoing, payments on and proceeds of Accounts that are
deposited in deposit accounts Borrower maintains with Wells Fargo Bank shall be
delivered to Bank twice per week until June 30, 2006.

Notwithstanding anything to the contrary set forth in this Section 4.4, Bank
shall allow Borrower to hold payments on and proceeds of Accounts in Euros in
its Euro account and not sweep such proceeds through the line of credit so long
as no Default or Event of Default has occurred and is continuing.

(c) The portion of Section 6.2 of the Loan Agreement that currently reads as
follows:

If this Agreement is terminated by Borrower or by Bank under this Section 6.2
prior to June 30, 2005, Borrower shall pay to Bank a termination fee in an
amount equal to one percent (1.0%) of the Maximum Credit Limit, provided that no
termination fee shall be charged if (x) the credit facility hereunder is
replaced with a new facility from another division of Silicon Valley Bank or
(y) Borrower is subject to and in compliance with the First Reset Conditions.

, hereby is amended and restated in its entirety to read as follows:

If this Agreement is terminated by Borrower or by Bank under this Section 6.2
prior to the Maturity Date, Borrower shall pay to Bank a termination fee in an
amount equal to one percent (1.0%) of the Maximum Credit Limit, provided that no
termination fee shall be charged if the credit facility hereunder is replaced
with a new facility from another division of Silicon Valley Bank.

(d) The definition of "Domestic Borrowing Base" set forth in Section 8 of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:

"Domestic Borrowing Base" means (a) 80% of Borrower's Eligible Domestic Accounts
plus (b) an amount equal to: (i) $-0-, if and so long as the Plan B-2 Provisions
are in effect (if ever); or (ii) so long as the Plan B-2 Provisions are not in
effect, an amount equal to up to 25% of the lower of the cost or market value of
Borrower's raw and/or finished Eligible Domestic Inventory, provided that,
Advances with respect to Eligible Domestic Inventory may not exceed the lesser
of (y) 25% of the total amount of Eligible Domestic Accounts outstanding at any
time or (z) $1,000,000.

Advances with respect to Eligible Domestic Inventory must be supported by a
forced liquidation appraisal satisfactory to Bank in its sole discretion.

Potential offsets to deferred revenue shall not be excluded from Eligible
Domestic Accounts and the Domestic Borrowing Base so long the Plan B-2
Provisions are not in effect.

(e) The portion of the definition of Eligible Foreign Accounts set forth in
Section 8 of the Loan Agreement that currently reads as follows:

Accounts owing from one Non-U.S. Account Debtor (except for Nokia, Alcatel, SBC,
British Telecom, Verizon, Sprint, BellSouth, NEC, France Telecom, LDCOM,
Belgacom, Deutsche Telecom, and Sumitomo or other Accounts backed by a letter of
credit acceptable to Bank) will not be deemed Eligible Foreign Accounts to the
extent they exceed 25% of the total Accounts outstanding, and Accounts where
Nokia, Alcatel, SBC, British Telecom, Verizon, Sprint, BellSouth, NEC, France
Telecom, LDCOM, Belgacom, Deutsche Telecom, or Sumitomo is the Account Debtor
will not be deemed Eligible Foreign Accounts to the extent they exceed 50% of
the total Eligible Foreign Accounts outstanding.

, hereby is amended and restated in its entirety to read as follows:

Accounts owing from one Non-U.S. Account Debtor (other than such Accounts that
are backed by a letter of credit acceptable to Bank) will not be deemed Eligible
Foreign Accounts to the extent they exceed 25% of the total Eligible Foreign
Accounts outstanding; provided, however, that so long as the Plan B-2 Provisions
are not in effect, Accounts where Nokia, Alcatel, SBC, British Telecom, Verizon,
Sprint, BellSouth, NEC, France Telecom, LDCOM, Belgacom, Deutsche Telecom,
Operational Tech, or Sumitomo is the Non-U.S. Account Debtor will not be deemed
Eligible Foreign Accounts to the extent they exceed 50% of the total Eligible
Foreign Accounts outstanding.

(f) The portion of the definition of Eligible Domestic Accounts set forth in
Section 8 of the Loan Agreement that currently reads as follows:

Accounts owing from one Account Debtor (except for Nokia, Alcatel, SBC, British
Telecom, Verizon, Sprint, BellSouth, NEC, France Telecom, LDCOM, Belgacom,
Deutsche Telecom, and Sumitomo) will not be deemed Eligible Domestic Accounts to
the extent they exceed 25% of the total Accounts outstanding, and Accounts where
Nokia, Alcatel, SBC, British Telecom, Verizon, Sprint, BellSouth, NEC, France
Telecom, LDCOM, Belgacom, Deutsche Telecom, or Sumitomo is the Account Debtor
will not be deemed Eligible Domestic Accounts to the extent they exceed 50% of
the total Eligible Domestic Accounts outstanding.

, hereby is amended and restated in its entirety to read as follows:

Accounts owing from one U.S. Account Debtor will not be deemed Eligible Domestic
Accounts to the extent they exceed 25% of the total Eligible Domestic Accounts
outstanding; provided, however, that so long as the Plan B-2 Provisions are not
in effect, Accounts where Nokia, Alcatel, SBC, British Telecom, Verizon, Sprint,
BellSouth, NEC, France Telecom, LDCOM, Belgacom, Deutsche Telecom, Operational
Tech, or Sumitomo is the U.S. Account Debtor will not be deemed Eligible
Domestic Accounts to the extent they exceed 50% of the total Eligible Domestic
Accounts outstanding.

(g) The following hereby are added (in proper alphabetical order) as new clauses
(i), (j), and (k), respectively, of the Minimum Domestic Eligibility
Requirements within the definition of Eligible Domestic Accounts set forth in
Section 8 of the Loan Agreement:

(i) if and so long as the Plan B-2 Provisions are in effect (if ever), the
Account must not be owing by a U.S. Account Debtor as to whom Borrower has
recognized or can recognize deferred revenue, unless and in which case the
portion of such Account that is equal to such deferred revenue amount shall be
ineligible under this clause (i); (j) the Account must not arise from the sale,
lease, licensing, assignment, or other disposition of any Registered Copyright
of Borrower, unless Borrower is in full compliance with Section 8(3) of the
Schedule with respect to such Account and the underlying Registered Copyright;
and (k) the Account must have been billed to the U.S. Account Debtor.

(h) The following hereby are added (in proper alphabetical order) as new clauses
(l) and (m), respectively, of the Minimum Foreign Eligibility Requirements
within the definition of Eligible Foreign Accounts set forth in Section 8 of the
Loan Agreement:

(l) the Account must not arise from the sale, lease, licensing, assignment, or
other disposition of any Registered Copyright of Borrower, unless Borrower is in
full compliance with Section 8(3) of the Schedule with respect to such Account
and the underlying Registered Copyright; and (m) the Account must have been
billed to the Non-U.S. Account Debtor.

(i) The definition of "Foreign Borrowing Base" set forth in Section 8 of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:

"Foreign Borrowing Base" means an amount not to exceed the sum of (1) 100% of
Eligible Foreign Accounts that are backed by letters of credit (i) that are
acceptable to Bank in its sole discretion, (ii) that are negotiated and advised
by Bank, and (iii) for which the Bank has received an executed "Authorization to
Receive Letter of Credit Proceeds" substantially in the form attached hereto as
Annex A plus (2) the Applicable Foreign Accounts Advance Rate (as defined below)
of Eligible Foreign Accounts that are not backed by letters of credit or that
are backed by letters of credit that do not satisfy the criteria set forth in
clause (b)(1) hereof; provided, however, that in no event shall the Foreign
Borrowing Base exceed: (y) $10,000,000, if and so long as the Plan B-1
Provisions are in effect (if ever); or (z) $-0-, if and so long as the Plan B-2
Provisions are in effect (if ever).

As used herein, the term "Applicable Foreign Accounts Advance Rate" means, as of
any date of determination: (y) 80%, if the aggregate amount of Eligible Foreign
Accounts is less than $10,000,000; and (z) 75%, if the aggregate amount of
Eligible Foreign Accounts is at least $10,000,000.

In addition, potential offsets to deferred revenue shall not be excluded from
Eligible Foreign Accounts and the Foreign Borrowing Base so long as the Plan B-2
Provisions are not in effect (it being acknowledged for the avoidance of doubt,
however, that no Advances based on the Foreign Borrowing Base may be made, or
permitted to remain outstanding, if and so long as the Plan B-2 Provisions are
in effect (if ever).

(j) The portion of the definition of Eligible Domestic Inventory set forth in
Section 8 of the Loan Agreement that currently reads as follows:

(e) is situated at one of the locations in the United States set forth in the
Representations or other location of which Borrower has notified Bank pursuant
to this Agreement, and in the case of Inventory in the possession of Jabil and
ProWorks, Bank has received written acknowledgment from Jabil and ProWorks
substantially in the form of Exhibit B attached hereto;

, hereby is amended and restated in its entirety to read as follows:

(e) is situated at one of the locations in the United States set forth in the
Representations or other location of which Borrower has notified Bank pursuant
to this Agreement, and in the case of Inventory in the possession of any bailee
(including Jabil and Plexus), Bank has received written acknowledgment from such
bailee substantially in the form of Exhibit B attached hereto;

(k) The definition of "First Reset Conditions" set forth in Section 8 of the
Loan Agreement hereby is deleted in its entirety (and has been removed from
Section 5 of the Amended and Restated Schedule).

(l) The definition of "Second Reset Conditions" set forth in Section 8 of the
Loan Agreement hereby is deleted in its entirety (and has been removed from
Section 5 of the Amended and Restated Schedule).

(m) The following definitions are each added (in proper alphabetical order) to
Section 8 of the Loan Agreement:

"Plan B Period" has the meaning ascribed to such term in Section 5 of the
Amended and Restated Schedule.

"Plan B-1 Provisions" has the meaning ascribed to such term in Section 5 of the
Amended and Restated Schedule.

"Plan B-2 Provisions" has the meaning ascribed to such term in Section 5 of the
Amended and Restated Schedule.

"Registered Copyright" means any software, maskwork, work of authorship, or
other copyright that is registered (or is the subject of an application for
registration) with the United States Copyright Office.



Fee.

In consideration for Silicon entering into this Amendment and the
above-referenced Amended and Restated Schedule, Borrower shall pay Silicon a fee
of $150,000 (net of the $25,000 portion thereof that Silicon hereby acknowledges
to have been previously paid) concurrently with the execution and delivery of
this Amendment, which fee shall be non-refundable and in addition to all
interest and other fees payable to Silicon under the Loan Documents. Silicon is
authorized to charge said fee to Borrower's loan account.



Representations True.

Borrower represents and warrants to Silicon that all representations and
warranties set forth in the Loan Agreement, as amended hereby, are true and
correct in all material respects as of the date hereof (except for such
representations and warranties that expressly relate to an earlier date, in
which case they are true and correct in all material respects as of such date).



[remainder of page intentionally left blank; signature page follows]



 

 

General Provisions.

This Amendment, the Loan Agreement, any prior written amendments to the Loan
Agreement signed by Silicon and Borrower, and the other written documents and
agreements between Silicon and Borrower set forth in full all of the
representations and agreements of the parties with respect to the subject matter
hereof and supersede all prior discussions, representations, agreements and
understandings between the parties with respect to the subject hereof. Except as
herein expressly amended, all of the terms and provisions of the Loan Agreement,
and all other documents and agreements between Silicon and Borrower shall
continue in full force and effect and the same are hereby ratified and
confirmed.



Borrower:

REDBACK NETWORKS INC.

 

By_/s/ Thomas L. Cronan III_____

President or Vice President



By_/s/ Susan Marsch ___________

Secretary or Assistant Secretary

Silicon:

SILICON VALLEY BANK

 

By_/s/ Chitra Suriyanarayanan___

Title__RM_____________________



 

 

Silicon Valley Bank



Amended and Restated Schedule to

Amended and Restated Loan and Security Agreement

Borrower:

REDBACK NETWORKS INC.



Address: 300 Holger Way

San Jose, CA 95134

Date: September 29, 2005 (the "September 2005 Amendment Date")

This Amended and Restated Schedule (this "Schedule") forms an integral part of
the Amended and Restated Loan and Security Agreement, dated as of June 15, 2004
(as amended, restated, supplemented, or otherwise modified from time to time,
the "Loan Agreement" or "this Agreement"), between Silicon Valley Bank
("Silicon" or "Bank") and the borrower named above ("Borrower"), and, effective
as of the date hereof, this Schedule amends and restates in its entirety the
prior Schedule to Amended and Restated Loan and Security Agreement, dated June
15, 2004 (as amended, restated, supplemented, or otherwise modified from time to
time prior to the date hereof), between Silicon and Borrower. This Schedule is
the "Amended and Restated Schedule" referred to in Section 1 of the Amendment to
Loan Documents, dated of even date herewith, between Borrower and Silicon (the
"September 2005 Amendment") relative to the Loan Agreement. The term "September
2005 Amendment Date" defined above hereby is incorporated into the Loan
Agreement.

 

 

1. Credit Limit



(Section 1.1): An amount (the "Credit Limit") not to exceed the lesser of:
(a) $20,000,000 at any one time outstanding (the "Maximum Credit Limit"); or (b)
the sum of (i) amounts available under the Domestic Borrowing Base plus
(ii) amounts (if any) available under the Foreign Borrowing Base.

Bank may, from time to time, modify the Domestic Borrowing Base or the Foreign
Borrowing Base, in its good faith business judgment, upon notice to the
Borrower, based on changes in collection experience with respect to Eligible
Domestic Accounts and Eligible Foreign Accounts or other issues or factors
relating to the Eligible Domestic Accounts and Eligible Foreign Accounts or
other Collateral.

Notwithstanding anything to the contrary herein, except as otherwise provided in
Section 1.3, the aggregate amount of all outstanding Advances and amounts
outstanding under the sublimits set forth below, shall not exceed the Maximum
Credit Limit.

Sublimits

(Sections 1.3 and 1.6):

Cash Management

Services and Reserves

: Subject to the terms and conditions of this Agreement (including Sections 1
and 5 of this Schedule), Borrower may use amounts not to exceed $20,000,000
minus the sum of (a) the face amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) and (b) the FX Reserve, for
Bank's Cash Management Services (as defined below), including, merchant
services, business credit card, ACH and other services identified in the cash
management services agreement related to such service (the "Cash Management
Services"). Bank may, in its sole discretion, reserve against Advances which
would otherwise be available hereunder such sums as Bank shall determine in its
good faith business judgment in connection with the Cash Management Services,
and Bank may charge to Borrower's loan account or deposit accounts with Bank,
any amounts that may become due or owing to Bank in connection with the Cash
Management Services. Borrower agrees to execute and deliver to Bank all standard
form applications and agreements of Bank in connection with the Cash Management
Services, and, without limiting any of the terms of such applications and
agreements, Borrower will pay all standard fees and charges of Bank in
connection with the Cash Management Services. The Cash Management Services shall
terminate on the Maturity Date.



Foreign Exchange

Contract Sublimit:

Subject to the terms and conditions of this Agreement (including Sections 1 and
5 of this Schedule), Borrower may enter into foreign exchange forward contracts
with Bank, on its standard forms, under which Borrower commits to purchase from
or sell to Bank a set amount of foreign currency more than one business day
after the contract date (the "FX Forward Contracts"). Bank will subtract ten
percent of each outstanding FX Forward Contract from the foreign exchange
sublimit which is a maximum of $20,000,000 minus the sum of (a) all amounts
utilized for Cash Management Services and (b) the amount of outstanding Letters
of Credit (including drawn but unreimbursed Letters of Credit) (the "FX
Reserve"). The aggregate amount of the FX Forward Contracts at any one time may
not exceed ten times the amount of the FX Reserve (which shall be in addition to
other reserves). In the event at any time there are insufficient amounts
available to Borrower for such FX Reserve, Borrower shall deposit and maintain
with Bank cash collateral in an amount at all times equal to such deficiency,
which shall be held as Collateral for all purposes of this Agreement. Bank may,
in its discretion, terminate the FX Forward Contracts at any time that an Event
of Default occurs and is continuing. Borrower shall execute all standard form
applications and agreements of Bank in connection with the FX Forward Contracts,
and without limiting any of the terms of such applications and agreements,
Borrower shall pay all standard fees and charges of Bank in connection with the
FX Forward Contracts.



Letter of Credit

Sublimit:

Subject to the terms and conditions of this Agreement (including Sections 1 and
5 of this Schedule), Bank will issue or have issued Letters of Credit for
Borrower's account not exceeding $20,000,000 minus the sum of (a) the FX
Reserve, and (b) amounts used for Cash Management Services. Each Letter of
Credit will have an expiry date of no later than thirty days following the
Maturity Date; provided that Borrower's reimbursement obligations with respect
to any Letter of Credit having an expiry date later than the Maturity Date shall
be secured by cash, at all times from and after the Maturity Date, on terms
acceptable to Silicon and in the manner set forth in Section 6.3 of the Loan
Agreement.



Overadvance

Sublimit

: Subject to Bank's sole discretion and solely so long as neither the Plan B-1
Provisions nor the Plan B-2 Provisions are in effect, Borrower may borrow an
Advance or Advances of up to an aggregate amount not to exceed $6,000,000 over
the Credit Limit (collectively, the "Permitted Overadvances"). Borrower shall
repay the outstanding amount of any Permitted Overadvance within 45 days after
such Permitted Overadvance is made. If any Overadvances exceed $6,000,000,
Borrower shall immediately pay Bank the excess. Notwithstanding anything in this
section to the contrary, if a Permitted Overadvance is outstanding, Bank may
demand that Borrower either (a) pay the amount of the Overadvance to Bank, or
(b) permit Bank to restrict the use by Borrower of cash or securities on deposit
with Bank in an amount equal to the Overadvance, which cash or securities shall
be held as Collateral for all purposes of this Agreement, and Borrower shall
take such action upon demand of Bank.





 

 

2. Interest.

Interest Rate



(Section 1.2): A rate equal to the "Prime Rate" in effect from time to time,
plus 2% per annum, provided that the interest rate in effect on any day shall
not be less than 6% per annum. Interest shall be calculated on the basis of a
360-day year for the actual number of days elapsed. "Prime Rate" means the rate
announced from time to time by Bank as its "prime rate;" it is a base rate upon
which other rates charged by Bank are based, and it is not necessarily the best
rate available at Bank. The interest rate applicable to the Obligations shall
change on each date there is a change in the Prime Rate.



 

 

3. Fees (Section 1.4):

Loan Fee (Domestic): $188,500, previously paid on the Original Closing Date.

$20,000, previously paid on the Effective Date.

Loan Fee (Foreign): $115,000, previously paid on the Effective Date. (Bank
acknowledges the receipt of $75,000, previously paid by Borrower on or about the
Original Closing Date, and Bank shall credit such amount to the payment of the
Loan Fee (Foreign) payable hereunder.)

Letter of Credit
Issuance Fee: .50% of the face amount of each Letter of Credit, payable
annually.
(Bank acknowledges receipt of payment of the Letter of Credit Issuance Fee for
2004 and 2005.)

Overadvance Fee: $1,500, payable at the time each overadvance occurs, and
monthly thereafter so long as an Overadvance is outstanding.

Collateral Monitoring Fee: $3,000 per month, payable in arrears (prorated for
any partial month at the beginning and at termination of this Agreement).

Additional fees may apply as set forth in Section 5 of this Schedule.

 

4. Maturity Date

(Section 6.1): June 30, 2006

 

5. Financial THRESHOLD AND APPLICABLE PLAN B PROVISIONS

(Section 5.1):



(A) FINANCIAL THRESHOLD:

Calculation shall be determined as of the end of each month, except as otherwise
specifically provided below:

Minimum Tangible

Net Worth:

As a threshold requirement (rather than a covenant) in order for neither the
Plan B-1 Provisions nor the Plan B-2 Provisions to be in effect, Borrower shall
maintain a Tangible Net Worth of not less than the sum of (a) and (b) below (the
"Required TNW Amount"): (a) the Applicable TNW Base Amount (as defined below);
plus (b) 50% of all net cash proceeds received by or for the benefit of Borrower
after August 31, 2005 for equity securities (other than equity securities of
Borrower issued pursuant to any employee, consultant, or director stock plan of
Borrower) and Subordinated Debt of the Borrower. Increases in the Required TNW
Amount based on consideration received for such equity securities and
Subordinated Debt of the Borrower shall be effective as of the end of the month
in which such net cash proceeds are received, and shall continue effective
thereafter. In no event shall the Required TNW Amount be decreased.



As used herein, the term "Applicable TNW Base Amount" means, as of any date of
determination: (i) with respect to any March, June, September, or December,
$25,000,000; and (ii) with respect to any other month, $19,000,000.

Without limiting the generality of the foregoing, Silicon, in its good faith
business judgment, may adjust the Required TNW Amount with respect to any month
in year 2006 based on balance sheet adjustments made to Borrower's financial
plan (provided to Silicon on August 24, 2005) due to the impact of Statement of
Financial Accounting Standards No. 123R.



Failure to maintain a Tangible Net Worth of not less than the Required TNW
Amount shall not be a Default or an Event of Default hereunder, but shall result
in the effectiveness of the Plan B-1 Provisions or Plan B-2 Provisions, as
applicable, as set forth below.



(B) TRANSITION PROVISIONS:



(1) After each date (if ever) that the Plan B-1 Provisions become effective, the
Plan B-1 Provisions thereafter shall cease to be in effect (but subject to
reinstatement in accordance with Section 5(C) hereof):

(a) on the fifth (5th) Business Day following the date that Bank receives: (i)
evidence (satisfactory to Bank in its good faith business judgment) that
Borrower's Tangible Net Worth for the month (subsequent to the month during
which the Plan B-1 Provisions became effective) then ended is equal to or
greater than the Required TNW Amount; and (ii) Bank has received up-to-date
reporting (as listed in Items #1, 2, 3, 4, and 5 of Section 6 of the Schedule)
and has confirmed to its satisfaction (in its good faith business judgment) that
there is sufficient borrowing availability to support neither the Plan B-1
Provisions nor the Plan B-2 Provisions being in effect (or, if and to the extent
there is not such sufficient borrowing availability, then any Obligations not
supported by such sufficient borrowing availability shall be cash secured to
Bank's satisfaction); and

(b) and the Plan B-2 Provisions shall be in effect in the place and stead of the
Plan B-1 Provisions, if, for each applicable subsequent month, Borrower has a
Quick Ratio of less than 0.75 to 1.00 and Borrower's Tangible Net Worth remains
less than the Required TNW Amount.



(2) After each date (if ever) that the Plan B-2 Provisions become effective, the
Plan B-2 Provisions thereafter shall cease to be in effect (but subject to
reinstatement in accordance with Section 5(C) hereof):

(a) on the fifth (5th) Business Day following the date that Bank receives: (i)
evidence (satisfactory to Bank in its good faith business judgment) that
Borrower's Tangible Net Worth for the month (subsequent to the month during
which the Plan B-2 Provisions became effective) then ended is equal to or
greater than the Required TNW Amount; and (ii) Bank has received up-to-date
reporting (as listed in Items #1, 2, 3, 4, and 5 of Section 6 of the Schedule)
and has confirmed to its satisfaction (in its good faith business judgment) that
there is sufficient borrowing availability to support neither the Plan B-1
Provisions nor the Plan B-2 Provisions being in effect (or, if and to the extent
there is not such sufficient borrowing availability, then any Obligations not
supported by such sufficient borrowing availability shall be cash secured to
Bank's satisfaction); and

(b) and the Plan B-1 Provisions shall be in effect (if ever) in the place and
stead of the Plan B-2 Provisions, on the date that Bank receives: (i) evidence
(satisfactory to Bank in its good faith business judgment) that Borrower's
Tangible Net Worth for each applicable subsequent month remains less than the
Required TNW Amount; (ii) evidence (satisfactory to Bank in its good faith
business judgment) that Borrower's Quick Ratio for each applicable subsequent
month is greater than or equal to 0.75 to 1.00; and (iii) Bank has received
up-to-date reporting (as listed in Items #1, 2, 3, 4, and 5 of Section 6 of the
Schedule) and has confirmed to its satisfaction (in its good faith business
judgment) that there is sufficient borrowing availability to support the Plan
B-1 Provisions being in effect in the place and stead of the Plan B-2 Provisions
(or, if and to the extent there is not such sufficient borrowing availability,
then any Obligations not supported by such sufficient borrowing availability
shall be cash secured to Bank's satisfaction).



 

Definitions. For purposes of the foregoing financial threshold, the following
term shall have the following meaning:

"Tangible Net Worth" shall mean the excess of total assets minus total
liabilities, determined, on a consolidated basis, in accordance with GAAP, with
the following adjustments:

(A) there shall be excluded from assets: (i) notes, accounts receivable and
other obligations owing to Borrower from its officers or other Affiliates, and
(ii) all assets which would be classified as intangible assets under GAAP,
including without limitation goodwill, licenses, patents, trademarks, trade
names, copyrights, capitalized software and organizational costs, licenses and
franchises

(B) there shall be excluded from liabilities: all indebtedness which is
subordinated to the Obligations under a subordination agreement in form
specified by Bank or by language in the instrument evidencing the indebtedness
which Bank agrees in writing is acceptable to Bank in its good faith business
judgment.



(C) APPLICABLE PLAN B PROVISIONS:



If, during any period that Borrower fails to maintain a Tangible Net Worth of
not less than the Required TNW Amount (such period, a "Plan B Period"),
Borrower's Quick Ratio is greater than or equal to 0.75 to 1.00, then (subject
to any applicable transition provisions applicable thereto as set forth in
Section 6(B) above of this Schedule) the Plan B-1 Provisions (as defined below)
shall be in effect. If, during any Plan B Period, Borrower has a Quick Ratio of
less than 0.75 to 1.00, then (subject to any applicable transition provisions
applicable thereto as set forth in Section 6(B) above of this Schedule) the Plan
B-2 Provisions shall be in effect.

As used herein, the term "Quick Ratio" means, as of any date of determination
and calculated on a consolidated basis, the ratio of (a) the sum of (i) all
unrestricted cash and unrestricted cash equivalents of Borrower, plus (ii) the
net amount of Borrower's billed Accounts, to (b) the Borrower's current
liabilities (in each case as determined in accordance with GAAP).



(1) Plan B-1 Provisions:

If, during any Plan B Period Borrower's Quick Ratio is greater than or equal to
0.75 to 1.00, then (subject to any applicable transition provisions applicable
thereto as set forth in Section 6(B) above of this Schedule) the following
provisions (collectively, the "Plan B-1 Provisions") shall automatically and
immediately be in effect:

(a) The amount of credit availability under the Foreign Borrowing Base shall not
exceed, in any event, $10,000,000.

(b) Any and all outstanding Permitted Overadvances must be repaid by Borrower
(or, at Silicon's sole discretion, cash secured to Silicon's satisfaction)
immediately and thereafter during such Plan B Period no other Permitted
Overadvances shall be made or permitted to remain outstanding. If and to the
extent that any Letters of Credit, FX Forward Contracts, or Obligations relative
to Cash Management Services that were outstanding prior to the commencement of
the Plan B Period were reserved against available Permitted Overadvances, then
during the Plan B Period all such outstanding Letters of Credit, FX Forward
Contracts, or Obligations relative to Cash Management Services shall be cash
secured to Silicon's satisfaction, and no additional Letters of Credit, FX
Forward Contracts, or Obligations relative to Cash Management Services shall be
made or permitted to remain outstanding unless the same are cash secured to
Silicon's satisfaction or supported by sufficient availability under the Credit
Limit (in the absence of any Permitted Overadvances).

(c) Borrower shall pay to Silicon, upon the commencement of each Plan B Period,
a Plan B-1 Provisions one-time trigger fee (relative to such Plan B Period) in
the amount of $10,000, which fee shall be non-refundable and in addition to all
interest and other fees payable to Silicon under the Loan Documents, and shall
be charged to Borrower's loan account.

(d) Anything herein to the contrary notwithstanding, the reporting required
under Section 6(1) of this Schedule shall be provided to Silicon each week and
at the time of each Loan Request.

(e) If Borrower's Quick Ratio is less than 0.75 to 1.00 as of the last day of
any month while the Plan B-1 Provisions are in effect, then the Plan B-2
Provisions shall then be in effect. Failure to maintain, during any Plan B
Period, a Quick Ratio of not less than 0.75 to 1.00 shall not be a Default or an
Event of Default hereunder, but shall result in the effectiveness of the Plan
B-2 Provisions, as set forth below.



 

(2) Plan B-2 Provisions:

If, during any Plan B Period, Borrower has a Quick Ratio of less than 0.75 to
1.00, then (subject to any applicable transition provisions applicable thereto
as set forth in Section 6(B) above of this Schedule) the following provisions
(collectively, the "Plan B-2 Provisions") shall automatically and immediately be
in effect:

(a) The amount of credit availability under the Foreign Borrowing Base shall not
exceed, in any event, $-0- (i.e., no credit availability shall be permitted
under the Foreign Borrowing Base).

(b) Any and all outstanding Permitted Overadvances must be repaid by Borrower
(or, at Silicon's sole discretion, cash secured to Silicon's satisfaction)
immediately and thereafter during such Plan B Period no other Permitted
Overadvances shall be made or permitted to remain outstanding. If and to the
extent that any Letters of Credit, FX Forward Contracts, or Obligations relative
to Cash Management Services were outstanding prior to the commencement of such
Plan B Period (or, if applicable, the date thereafter that the Plan B-2
Provisions became effective), then during the period that the Plan B-2
Provisions are in effect all such outstanding Letters of Credit, FX Forward
Contracts, or Obligations relative to Cash Management Services shall be cash
secured to Silicon's satisfaction, and no other Letters of Credit, FX Forward
Contracts, or Obligations relative to Cash Management Services shall be made or
permitted to remain outstanding unless cash secured to Silicon's satisfaction.

(c) Borrower shall pay to Silicon a Plan B-2 Provisions monthly fee in the
amount of $10,000 per month (payable on each of the date that the Plan B-2
Provisions become effective and the same day of each month thereafter while the
Plan B-2 Provisions are in effect), which fee shall be non-refundable and in
addition to all interest and other fees payable to Silicon under the Loan
Documents, and shall be charged to Borrower's loan account.

(d) Anything herein to the contrary notwithstanding, the reporting required
under Section 6(1) of this Schedule shall be provided to Silicon each week and
at the time of each Loan Request.

(e) Potential offsets to deferred revenue shall be excluded from Eligible
Domestic Accounts and the Domestic Borrowing Base.

(f) All Eligible Domestic Inventory shall be excluded from the Domestic
Borrowing Base.

(g) No exceptions shall be permitted from the eligibility requirement that
Accounts owing from any one U.S. Account Debtor will not be deemed Eligible
Domestic Accounts to the extent they exceed 25% of the total Eligible Domestic
Accounts outstanding.



 

 

 

6. Reporting.

(Section 5.3):

Borrower shall provide Bank with the following:

Transaction reports and schedules of collections, on Bank's standard form, (a)
twice a month, so long as neither the Plan B-1 Provisions nor the Plan B-2
Provisions are in effect, and (b) otherwise, each week and at the time of each
Loan Request.

Monthly accounts receivable agings, aged by invoice date, within fifteen days
after the end of each month.

Monthly accounts payable agings, aged by invoice date, and outstanding or held
check registers, if any, within fifteen days after the end of each month.

Monthly reconciliations of accounts receivable agings (aged by invoice date),
transaction reports, general ledger, and deferred revenue schedules, within
fifteen days after the end of each month.

Monthly perpetual inventory reports for the Inventory valued on a first-in,
first-out basis at the lower of cost or market (in accordance with GAAP) or such
other inventory reports as are requested by Bank in its good faith business
judgment, all within fifteen days after the end of each month (when Eligible
Domestic Inventory is included in the Domestic Borrowing Base).

Monthly unaudited financial statements, as soon as available, and in any event
within thirty days after the end of each month.

A monthly Compliance Certificate substantially in the form of Exhibit A attached
hereto, within thirty days after the end of each month, in such form as Bank
shall reasonably specify, signed by the Chief Financial Officer of Borrower,
certifying that, as of the end of such month, Borrower was in full compliance
with all of the terms and conditions of this Agreement, and setting forth
calculations of Borrower's Tangible Net Worth and Borrower's Quick Ratio for
purposes of the applicable provisions set forth in this Agreement and such other
information as Bank shall reasonably request, including, without limitation, a
statement that at the end of such month there were no held checks.

Quarterly unaudited financial statements, as soon as available, and in any event
within forty-five days after the end of each fiscal quarter of Borrower.

Annual operating budgets (including income statements, balance sheets and cash
flow statements, by month) for the upcoming fiscal year of Borrower within
thirty days prior to the end of each fiscal year of Borrower.

Annual financial statements, as soon as available, and in any event within 120
days following the end of Borrower's fiscal year, certified by, and with an
unqualified opinion of, independent certified public accountants acceptable to
Bank.

 

7. Borrower Information:



Borrower represents and warrants that the information set forth in the updated
Representations and Warranties of the Borrower dated as of the September 2005
Amendment Date, previously submitted to Bank (the "Representations"), is true
and correct as of the date hereof.



 

8. ADDITIONAL PROVISIONS:

Banking Relationship.

Borrower shall transfer to Bank all of its letter of credit obligations,
together with any cash or other collateral as security therefor, and any foreign
exchange contracts or other cash management products or services maintained with
financial institutions other than Bank. Borrower shall at all times maintain its
primary deposit and investment accounts with Bank. Without limiting the
generality of the foregoing, Borrower shall, at all times, maintain with one or
more of Bank and Bank's Affiliates not less than the Applicable Deposit
Percentage (as defined below) of the total balances of its deposit accounts and
investments accounts (exclusive of the account with Solomon Smith Barney for
exercise of employee options and administration of Borrower's employee stock
purchase plan); provided, however, that, subject to Section 4.4 of the Loan
Agreement, Borrower may maintain on deposit with Wells Fargo Bank up to $500,000
(plus such additional amounts, if any, in excess of the Applicable Deposit
Percentage of such total balances required to be deposited with one or more of
Bank and Bank's Affiliates). As to any Deposit Accounts and investment accounts
maintained with another institution (exclusive of the account with Solomon Smith
Barney for exercise of employee options and administration of Borrower's
employee stock purchase plan), Borrower shall cause such institution, within 30
days after the September 2005 Amendment Date, to enter into a control agreement
in form acceptable to Silicon in its good faith business judgment in order to
perfect Silicon's first-priority security interest in such Deposit Accounts and
investment accounts. Thereafter, Borrower shall not maintain any Deposit
Accounts or investment accounts (exclusive of the account with Solomon Smith
Barney for exercise of employee options and administration of Borrower's
employee stock purchase plan) with any bank, securities intermediary, or other
institution unless Bank has received such a control agreement duly executed by
such party in favor of Bank covering such Deposit Account or investment account,
as the case may be. As of the September 2005 Amendment Date, Bank acknowledges
that that certain Restricted Account Agreement, dated August 4, 2004, among
Borrower, Bank, and Wells Fargo Bank constitutes such a control agreement in
effect with respect to the specific Deposit Accounts identified therein.





As used herein, the term "Applicable Deposit Percentage" means, as of any date
of determination: (a) 40%, if Borrower's Quick Ratio (as defined in Section 5
above) is greater than or equal to 3.00 to 1.00; and (b) 75%, if Borrower's
Quick Ratio (as defined in Section 5 above) is less than 3.00 to 1.00.

 

(2)

Subordination of Inside Debt. All present and future indebtedness of Borrower to
its officers, directors and shareholders ("Inside Debt") shall, at all times, be
subordinated to the Obligations pursuant to a subordination agreement on Bank's
standard form. Borrower represents and warrants that there is no Inside Debt
presently outstanding, except as provided in the Representations. Prior to
incurring any Inside Debt in the future, Borrower shall cause the person to whom
such Inside Debt will be owed to execute and deliver to Bank a subordination
agreement on Bank's standard form.



(3) Copyrights, Patents, and Trademarks

(a) Concurrently herewith, Borrower shall execute and deliver to Silicon an
amended and restated security agreement relative to Borrower's Intellectual
Property, in form and substance satisfactory to Silicon (the "IP Security
Agreement"), which amends and restates that certain Intellectual Property
Security Agreement dated as of March 10, 2004, between Borrower and Silicon, as
supplemented by that certain Addendum to Intellectual Property Security
Agreement, dated as of August 17, 2004, by Borrower in favor of Silicon. Exhibit
A attached to the IP Security Agreement identifies, as of September 2005
Amendment Date, any and all Registered Copyrights of Borrower (collectively, the
"Existing Registered Copyrights"). Except for the Existing Registered
Copyrights, Borrower will NOT register with the United States Copyright Office
(or apply for such registration of) any of Borrower's maskworks, computer
software, or other copyrights, unless Borrower has provided Silicon not less
than 15 days prior written notice of the commencement of such
registration/application and Borrower has executed and delivered to Silicon such
security agreement(s) and other documentation (in form and substance reasonably
satisfactory to Silicon) which Silicon in its good faith business judgment may
require for filing with the United States Copyright Office with respect to such
registration or application.



(b) Promptly upon Silicon's request, Borrower will identify to Silicon in
writing (i) any and all Registered Copyrights, and (ii) any and all patents and
trademarks of Borrower that are registered (or the subject of any application
for registration) with the United States Patent and Trademark Office.



(c) Borrower will: (i) protect, defend and maintain the validity and
enforceability of Borrower's material copyrights, patents, and trademarks; (ii)
promptly advise Silicon in writing of material infringements of Borrower's
copyrights, patents, or trademarks of which Borrower is or becomes aware; and
(iii) not allow any material item of Borrower's copyrights, patents, or
trademarks to be abandoned, forfeited or dedicated to the public without
Silicon's written consent.

(4)

Merlin Systems, Inc. Borrower represents and warrants that: (a) Borrower owns
100% of the issued and outstanding capital stock (on a fully-diluted basis) of
Merlin Systems, Inc., a Delaware corporation ("Merlin"); and (b) Merlin does not
have any material assets and is not engaged in any material business activity.
Borrower covenants and agrees that Borrower will not cause, suffer, or permit
Merlin to have any material assets or to engage in any material business
activity.



(5)

Redback Networks International Inc. Borrower represents and warrants that: (a)
Borrower owns 100% of the issued and outstanding capital stock (on a
fully-diluted basis) of Redback Networks International Inc., a Delaware
corporation ("RNII"); and (b) other than the direct or indirect ownership of the
foreign subsidiaries identified in the Representations, RNII does not have any
material assets and is not engaged in any material business activity. Borrower
covenants and agrees that Borrower will not cause, suffer, or permit RNII to
have any material assets or to engage in any material business activity, other
than, in each case, the direct or indirect ownership of the foreign subsidiaries
identified in the Representations.



 

[Signature page follows.]



In Witness Whereof

, the parties have duly authorized and caused this Schedule to be executed as of
the date first written above.



Borrower:

REDBACK NETWORKS INC.



 

By /s/ Thomas L. Cronan III

Title SVP & CFO _



Bank:

SILICON VALLEY BANK



 

By_/s/ Chitra Suriyanarayanan

Title RM

Annex A



AUTHORIZATION TO PAY LETTER OF CREDIT PROCEEDS

 

TO: SILICON VALLEY BANK, N.A. DATE:__________________

International Trade Services Division

3003 Tasman Drive (Mail Sort NC411)

Santa Clara, CA 95054



LETTER OF Letter of Credit No.:_____________ Silicon Valley Advice
No.:__________________

CREDIT

Issuing Bank:____________________________________________________________



INFORMATION

Beneficiary:________________________________________________________________



DESIGNATED Name:   Silicon Valley Bank

PAYEE

Address:_______________________________________________________________



INFORMATION ________________________________________________



PERCENTAGE ____

% of the proceeds of each draft or demand, but not exceeding, in aggregate
amount, for all



TO BE PAID OF

EACH DRAWING

drafts or demand, U.S. $ ________________________





DOLLAR AMOUNT

U.S. $ ________________ for each
_________________________________________________



TO BE PAID

(calculated using the quantity specified in the invoices accompanying each draft
or demand),



FOR EACH UNIT

but not exceeding, in aggregate amount, for all drafts or demands,



OF MERCHANDISE

U.S. $ ________________________



We/I, the undersigned beneficiary of the Letter of Credit described above,
hereby authorize and direct you, Silicon Valley Bank, to pay to the Designated
Payee specified above from the proceeds of each draft drawn or demand made under
and in compliance with the terms of such Letter of Credit the percentage or the
amount per unit of merchandise indicated above. This payment is to be made if
and when the proceeds of each such draft or demand is paid by you. We/I also
authorize and direct you to pay us/me any and all of the proceeds of such drafts
or demands not paid to the Designated Payee or any other payee designated by
us/me.

The original of the Letter of Credit and all its amendments accompany this
Authorization. We/I agree to pay your charges and expenses for acting on this
Authorization and for acknowledging receipt of this Authorization as provided
below.

We/I request that you acknowledge receipt of this Authorization by sending a
copy of it signed by you in the space provided below to the Designated Payee,
with a copy to us/me. In consideration for your acknowledging receipt of this
Authorization, we/I agree as follows:

The Authorization is irrevocable by beneficiary and is not a transfer of the
right to draw under the Letter of Credit nor does it affect your right or our/my
right to agree to any amendment or cancellation of, or substitution for, the
Letter of Credit. The Letter of Credit and its amendments, which accompany this
Authorization, may be held by you until all payments authorized hereunder have
been made. We/I will not, by negotiation of any draft or demand or otherwise,
assign or transfer, in whole or in part, the right to draw under the Letter of
Credit or the right to receive the proceeds of any drawing under the Letter of
Credit, or give any other authorization of direction to make payment of the
proceeds of any drawing under the Letter of Credit which is inconsistent with
this Authorization. We/I will indemnify you against, and hold you harmless from,
all losses, damages, liabilities, claims, demands, obligations, penalties,
actions, suits, judgments, costs and expenses, of any kind whatsoever and
howsoever caused, including but not limited to attorneys fees and other legal
costs and expenses, paid, suffered or incurred by you, or imposed on you,
directly or indirectly, as a result of, or in any way connected with, this
Authorization or your compliance with this Authorization.

 

BENEFICIARY'S SIGNATURE GUARANTEED BY:

_______________________________________ _______________________________________

(BANK'S NAME) (BENEFICIARY'S NAME)

By: ____________________________________ By:
____________________________________

Printed Name: ____________________________ Printed Name:
____________________________

Title: ___________________________________ Title:
___________________________________



RECEIPT OF THE ABOVE AUTHORIZATION IS ACKNOWLEDGED BY:





SILICON VALLEY BANK By: ___________________________________________



Printed Name: ___________________________________

Date: ____________________ Title: __________________________________________



TO THE DESIGNATED PAYEE



If the Designated Payee instructs Silicon Valley Bank to make payments
authorized by the above Authorization by transfer to an account at Silicon
Valley Bank or at another bank, Silicon Valley Bank and/or such other bank may
rely on an account number specified in such instructions even if the number
identifies a person or entity different from the intended payee.



Exhibit A

Form of Compliance Certificate

TO: SILICON VALLEY BANK Date:  
3003 Tasman Drive
Santa Clara, CA 95054

FROM: REDBACK NETWORKS INC.

The undersigned Chief Financial Officer of Redback Networks Inc. ("Borrower")
certifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement dated June 15, 2004, between Borrower and Bank (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Agreement"), (i) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties in the Agreement are true and correct in all
material respects on this date. In addition, the undersigned certifies that,
except as set forth in the Representations, (x) Borrower and each of its
Subsidiaries has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP, (y) there are no legal actions
pending or threatened against Borrower or any of its Subsidiaries which Borrower
has not previously notified in writing to Bank, and (z) as of the end of this
compliance period, there were no held checks. Attached are the required
financial reports and calculation of financial covenants supporting the
certification. The undersigned acknowledges that no borrowings may be requested
at any time or date of determination that Borrower is not in compliance with any
of the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered.

Please indicate compliance status by circling Yes, No, or N/A under "Complies"
column.

Reporting Covenant

Required

Complies

Transaction reports and schedules of collections

Weekly

Yes No N/A

Accounts receivable agings, aged by invoice date

Monthly within 15 days of month end

Yes No N/A

Accounts payable agings, aged by invoice date, and outstanding or held check
registers, if any

Monthly within 15 days of month end

Yes No N/A

Reconciliations of accounts receivable agings, aged by invoice date, transaction
reports, general ledger, and deferred revenue schedules

Monthly within 15 days of month end

Yes No N/A

Perpetual inventory reports for Inventory valued on a first-in, first-out basis
at the lower of cost or market (in accordance with GAAP)

Monthly within 15 days of month end


(N/A when Eligible Domestic Inventory is excluded in the Domestic Borrowing
Base)

Yes No N/A

Monthly unaudited financial statements + CC

Monthly within 30 days of month end

Yes No N/A

Quarterly unaudited financial statements

Quarterly within 45 days of quarter end

Yes No N/A

Annual operating budgets (including income statements, balance sheets, and cash
flow statements, each of the foregoing, by month) for the upcoming fiscal year

30 days prior to FYE

Yes No N/A

Annual financial statements certified by, and with an unqualified opinion of,
independent CPA

Annually, within 120 days after FYE

Yes No N/A



Financial Threshold



Tangible Net Worth is required to equal to at least the Required TNW Amount set
forth in Section 5 of the Amended and Restated Schedule.



Actual

 

$________

Complies

 

Yes No

Additional Plan B Test duing Plan B Period



Is Borrower's Quick Ratio not less than 0.75 to 1.00?



Actual

 

___ : 1.00

If not less than 0.75 to 1.00, then Plan B--1 Provisions in effect.

If less than 0.75 to 1.00, then Plan B--2 Provisions in effect.

Applicable Deposit Percentage Test



Is Borrower's Quick Ratio not less than 3.00 to 1.00?



Actual

 

___ : 1.00

If not less than 3.00 to 1.00, then Applicable Deposit Percentage is 40%.

If less than 3.00 to 1.00, then Applicable Deposit Percentage is 75%.

[compliance certificate continues on next page]

 

 

 

Comments Regarding Exceptions:

See Attached.



 



Sincerely,



Redback Networks Inc.

By:  
Name:  

Title:  Chief Financial Officer



Exhibit B



[SVB letterhead]

To:





Re: Redback Networks Inc. (the "Borrower")



Ladies and Gentlemen:

Pursuant to the terms of the Amended and Restated Loan and Security Agreement
between us and the Borrower dated as of June 15, 2004 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Loan Agreement"), we
act as the lender for the Borrower and have been granted a security interest in
all of its inventory and other personal property assets (collectively, the
"Collateral"). We understand that from time to time Collateral is delivered to
you for storage, processing and/or other purposes.

This letter constitutes notice to you of our security interest in the
Collateral. Until you are notified to the contrary, however, you may continue to
accept instructions from the Borrower regarding the Collateral.

This will confirm your agreement that until such time as the obligations of the
Borrower to us have been paid in full, you disclaim any liens on, claims to, or
interest in the Collateral and the proceeds thereof and agree not to assert any
claim against the Collateral or proceeds thereof. You warrant to us that no
negotiable warehouse receipts have been issued by you with respect to the
Collateral, that you have not received notice from any other person claiming a
security interest in the Collateral, and that you will not, in the future issue
any negotiable warehouse receipts with respect to the Collateral.

This will also confirm your agreement to (a) permit us, or our agent or
representative, to enter upon the premises where the Collateral is located for
the purpose of exercising any right we may have under the terms of the Loan
Agreement or otherwise, including, without limitation, the right to remove the
Collateral; provided, however, that if we, or our agent or representative, in
removing the Collateral, damages any of your improvements on the premises, we
will, at our expense, cause the same to be repaired, and (b) deliver the
Collateral to us or as we direct (without cost to you), upon our written
request.

To complete our records, kindly have a duplicate of this letter signed by an
officer of your company and return the same to us at your earliest convenience.
You will note that this notification has been consented to by the Borrower.
Please contact us at __________ with any questions. Thank you for your
cooperation.

Very truly yours,

SILICON VALLEY BANK

By:



Title_____________________________


Confirmed and Approved:

[Company]



By_______________________________

Title_____________________________

Confirmed and Approved:

Redback Networks Inc.



By_______________________________

Title_____________________________